DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities: 
Claim 10, line 2, “plat” should be “plate”
Claim 13, lines 2-3, “a” should be deleted from before “fixing end parts”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckels US 5,921,761.
Regarding claim 1, Eckels discloses:
A compressor comprising: 
a casing 12, 14 to which a suction pipe 20 for suctioning a refrigerant and a discharge pipe 18 for discharging the refrigerant are connected; 

a high/low pressure separation plate 22 provided by crossing an upper portion of the compression unit 58, 70, the high/low pressure separation plate 22 partitioning a refrigerant inlet space (below plate 22) communicating with the suction pipe 20 and a refrigerant discharge space 80 communicating with the discharge pipe 18; and 
a discharge guide 100 provided in the refrigerant discharge space 80, the discharge guide 100 being combined with an upper surface of the high/low pressure separation plate 22 and at least a portion thereof extending to the discharge pipe 18 so as to cover a communicating hole 78 of the high/low pressure separation plate 22 which allows the refrigerant inlet space and the refrigerant discharge space to communicate with each other therebetween, so that the refrigerant discharged to the refrigerant discharge space is guided to the discharge pipe (see Figs. 1-2). 

Regarding claim 2, Eckels discloses:
wherein the discharge guide 100 includes: 
a combination end 102 combined with the upper surface of the high/low pressure separation plate 22 by surrounding the communicating hole 78 of the high/low pressure separation plate 22 (see Figs. 1-3); 
a guide body (see annotated Figs. 2 and 3 below) connected to the combination end 102 and defining a guide room therein by protruding upward from the combination end 102 and covering the communicating hole 78 of the high/low pressure separation plate 22; and 
a guide tunnel (see annotated Figs. 2 and 3 below) connected to the guide body and extending in a direction to the discharge pipe 18 such that the refrigerant in the guide room is guided to the discharge pipe 18. 

    PNG
    media_image1.png
    342
    1064
    media_image1.png
    Greyscale


Regarding claim 3, Eckels discloses:
wherein the guide tunnel of the discharge guide 100 and the discharge pipe 18 are spaced apart from each other and a dispersion space 120 is provided therebetween (Fig. 2).

Regarding claims 5 and 6, Eckels discloses:
wherein the guide body of the discharge guide 100 protrudes to have a width gradually narrowing upward 114 and a portion of a side surface of the guide body is open and is connected to the guide tunnel (see Fig. 2). 
wherein the guide body has a shape of a cap having a lower portion of a circular shape and protrudes upward such that a side surface of the guide body has a width gradually narrowing upward 114 (see Figs. 2 and 3). 

Regarding claim 7, Eckels discloses:
wherein a shape of a transverse section of the guide tunnel includes an upper section of an arc or elliptical arc shape and a lower section straightly extending from each of opposite ends of the upper section toward the high/low pressure separation plate 22 (see Fig. 5). 
Regarding claim 8, Eckels discloses:
wherein the guide body of the discharge guide 100 protrudes toward a lower surface of an upper shell 14 of the casing 12, 14 with the communicating hole 78 of the high/low pressure separation plate 22 facing a center part thereof, wherein a height of the center part provided by extending from a vicinity of the communicating hole 78 is configured to be the highest (Fig. 2). 

Regarding claim 11, Eckels discloses:
wherein the guide body and the guide tunnel are provided as a continuous curved 114 or inclined 116 surface (Fig. 2).

Regarding claim 12, Eckels discloses:
wherein a diameter of the guide tunnel of the discharge guide 100 is larger than a diameter of a circle defined by valve holes of a check valve opposed thereto (see annotated Fig. 2 below).

    PNG
    media_image2.png
    387
    930
    media_image2.png
    Greyscale


Regarding claim 13, Eckels discloses:
wherein the combination end 102 combined with the high/low pressure separation plate 22 protrudes from a lower end of the discharge guide 100, and a fixing end parts combined with 

    PNG
    media_image3.png
    298
    463
    media_image3.png
    Greyscale


Regarding claim 14, Eckels discloses:
wherein a reinforcement rib of a circular shape is provided on the high/low pressure separation plate 22 by surrounding the communicating hole 78 relative thereto and protruding upward from the high/low pressure separation plate 22, and the combination end 102 of the discharge guide 100 is combined with an outer surface of the reinforcement rib (see annotated Fig. 2 below). 

    PNG
    media_image4.png
    339
    730
    media_image4.png
    Greyscale


Regarding claim 16, Eckels discloses:
wherein a check valve is provided at an entrance of the discharge pipe 18 facing an exit 116 of the guide tunnel, the check valve including: a valve body having valve holes provided by being formed through the valve body by surrounding a center thereof; and a valve plate provided at the entrance of the discharge pipe 18 to move in a straight line and blocking the valve holes when the valve plate is in close contact with the valve body (see annotated Fig. 2 below).

    PNG
    media_image5.png
    387
    930
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckels US 5,921,761 in view of KR 10-0609159 (12/16/2020 IDS).
Regarding claim 9, Eckels is silent regarding:
wherein a width and a height of the guide tunnel are smaller than a width and a height of the guide body. 
KR 10-0609159 teaches:
wherein a width and a height of the guide tunnel are smaller than a width and a height of the guide body (see annotated Fig. 2 below).

    PNG
    media_image6.png
    292
    557
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the discharge guide in Eckels with that taught by KR 10-0609159 since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckels US 5,921,761 in view of Wallis et al. US 5,649,816.
Regarding claim 15, Eckels discloses:
wherein the combination end 102 is combined with the upper surface of the high/low pressure separation plate 22 or the reinforcement rib by surrounding the communicating hole 78 of the high/low pressure separation plate 22 (see Fig. 2). 

the combination end is combined with the upper surface of the high/low pressure separation plate or the reinforcement rib by welding or a fastener (Eckels at col. 4, l. 6 describes that “Flange 102 is fixedly secured to partition 22” does not specify how it is secured).
Wallis teaches:
the combination end (ends of discharge guide 72) is combined with the upper surface of the high/low pressure separation plate 16 or the reinforcement rib by welding or a fastener (see annotated Fig. 7 below).

    PNG
    media_image7.png
    340
    470
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Eckels with that of Wallis in order to provide a simple, effective and well-known means for fixedly securing the discharge guide to the partition plate.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/22/2021